EXHIBIT SHARE EXCHANGE AGREEMENT by and among AFH HOLDING I, INC. and AFH HOLDING& ADVISORY, LLC and NEWRY INVEST & TRADE, INC. and LYH ACQUISITION CORPORATION Dated: August 14, 2008 i Article I.DEFINITIONS 1 Article II.EXCHANGE OF SHARES AND SHARE CONSIDERATION 6 Section 2.1. Share Exchange 6 Section 2.2. Closing Date 6 Section 2.3. Withholding 6 Section 2.4. Section 368 Reorganization 7 Article III.REPRESENTATIONS AND WARRANTIES OF NEWRY 7 Section 3.1. Authority 7 Section 3.2. No Conflict 7 Section 3.3. Ownership of Shares 8 Section 3.4. Litigation 8 Section 3.5. No Brokers or Finders 8 Section 3.6. Acknowledgment 8 Section 3.7. Investor Status 8 Section 3.8. Access to Information 9 Section 3.9. Purpose of Investment 9 Section 3.10. Absence of Regulatory Review 9 Article IV.REPRESENTATIONS AND WARRANTIES OF THE COMPANY 9 Section 4.1. Organization and Qualification 9 Section 4.2. Subsidiaries 9 Section 4.3. Organizational Documents 10 Section 4.4. Authorization and Validity of this Agreement 10 Section 4.5. No Violation 10 Section 4.6. Binding Obligations 11 Section 4.7. Capitalization of the Company 11 Section 4.8. Capitalization of WWC 11 Section 4.9. Capitalization of Jiangxi 12 Section 4.10. No Redemption Requirements 12 Section 4.11. Preemptive and Similar Rights. 12 Section 4.12. Compliance with Laws and Other Instruments 13 Section 4.13. Certain Proceedings 13 Section 4.14. No Brokers or Finders 14 Section 4.15. Title to and Condition of Properties 14 Section 4.16. No Undisclosed Events 14 Article V.REPRESENTATIONS AND WARRANTIES OF THE ACQUIROR COMPANY AND THE ACQUIROR COMPANY PRINCIPAL SHAREHOLDER 14 Section 5.1. Organization and Qualification 14 Section 5.2. Subsidiaries 14 Section 5.3. Organizational Documents 14 Section 5.4. Authorization 15 Section 5.5. No Violation 15 Section 5.6. Binding Obligations 15 Section 5.7. Securities Laws 15 Section 5.8. Capitalization 16 Section 5.9. No Redemption Requirements 16 Section 5.10. Duly Authorized 16 Section 5.11. Compliance with Laws 16 Section 5.12. Certain Proceedings 17 Section 5.13. No Brokers or Finders 17 Section 5.14. Absence of Undisclosed Liabilities 17 Section 5.15. No Operations 17 Section 5.16. Changes 17 Section 5.17. Material Acquiror Company Contracts 18 Section 5.18. No Defaults 18 Section 5.19. Employees 18 Section 5.20. Officers and Directors 19 i Section 5.21. Tax Returns 19 Section 5.22. No Adjustments, Changes 19 Section 5.23. No Disputes 19 Section 5.24. Not a U.S. Real Property Holding Corporation 19 Section 5.25. No Tax Allocation, Sharing 19 Section 5.26. No Other Arrangements 19 Section 5.27. Material Assets 20 Section 5.28. Litigation; Orders 20 Section 5.29. Licenses 20 Section 5.30. Interested Party Transactions 21 Section 5.31. Governmental Inquiries 21 Section 5.32. Bank Accounts and Safe Deposit Boxes 21 Section 5.33. Intellectual Property 21 Section 5.34. Title to and Condition of Properties 21 Section 5.35. SEC Documents; Financial Statements 21 Section 5.36. Stock Option Plans; Employee Benefits 22 Section 5.37. Environmental and Safety Matters 22 Section 5.38. Money Laundering Laws 22 Section 5.39. No Undisclosed Events or Circumstances 22 Section 5.40. Adverse Interest 22 Section 5.41. Investor Status 23 Section 5.42. Access to Information 23 Section 5.43. Purpose of Investment 23 Section 5.44. Absence of Regulatory Review 23 Section 5.45. Untrue Statements 23 Section 5.46. Board Recommendation 24 Article VI.CONDITIONS PRECEDENT OF THE ACQUIROR COMPANY 24 Section 6.1. Accuracy of Representations and Warranties 24 Section 6.2. Performance of Covenants 24 Section 6.3. Preparation of Form 8-K 24 Section 6.4. Consents 24 Section 6.5. Schedule 14(f) Filing 24 Section 6.6. Closing Documents 24 Section 6.7. No Proceedings 25 Section 6.8. No Claim Regarding Share Ownership or Consideration 25 Section 6.9. Registration Rights Agreement 26 Section 6.10. Employment Agreements 26 Article VII.CONDITIONS PRECEDENT OF THE COMPANY AND NEWRY 26 Section 7.1. Accuracy of Representations 26 Section 7.2. Performance by the Acquiror Company 26 Section 7.3. Certificate of Officer 26 Section 7.4. Certificate of Acquiror Company Principal Shareholder 26 Section 7.5. Consents 26 Section 7.6. Schedule 14(f) Filing 27 Section 7.7. Amendments to Organizational Documents 27 Section 7.8. Appointment of Officers and Directors 27 Section 7.9. Closing Documents 27 Section 7.10. No Proceedings 28 Section 7.11. No Claim Regarding Stock Ownership or Consideration 28 Section 7.12. Employment Agreements 28 Article VIII.INDEMNIFICATION; REMEDIES 28 Section 8.1. Survival 28 Section 8.2. Indemnification Obligations in favor of the Executive Officers, Directors, Employees and of the Acquiror Company Principal Shareholder 28 Section 8.3. Indemnification Obligation in favor of the Acquiror Company 29 Article IX.COVENANTS 30 ii Section 9.1. Extraordinary Events Regarding Common Stock 30 Section 9.2. Payment of Fees and Expenses 30 Article X.GENERAL PROVISIONS 30 Section 10.1. Expenses 30 Section 10.2. Public Announcements 30 Section 10.3. Confidentiality. 31 Section 10.4. Notices 31 Section 10.5. Arbitration 32 Section 10.6. Further Assurances 32 Section 10.7. Waiver 33 Section 10.8. Entire Agreement and Modification 33 Section 10.9. Assignments, Successors, and No Third-Party Rights 33 Section 10.10. Severability 33 Section 10.11. Section Headings, Construction 33 Section 10.12. Governing Law 33 Section 10.13. Counterparts 34 iii Share Exchange Agreement This Share Exchange Agreement, dated as of August 14, 2008, is made by and among AFH HOLDING I, INC., a Delaware corporation (the “Acquiror Company”), AFH HOLDING& ADVISORY, LLC, a Nevada limited liability company (the “Acquiror Company Principal shareholder”), NEWRY INVEST & TRADE, INC., a British Virgin
